Mr. Justice Daily, dissenting: I cannot agree with either the reasoning or the result of the majority opinion. It is true that in the absence of reservation of revocatory powers, a voluntary trust may generally be set aside only upon a showing that it was induced by fraud, duress, undue influence, or mistake. However, if it can be shown by clear and convincing evidence that provisions were inserted or omitted because of mistake and that, as written, they did not truly represent the settlor’s desires and intention at the time of execution and delivery, the trust may be revoked even though it is, by its express terms, irrevocable. (Lawrence v. Lawrence, 181 Ill. 248; Potter v. Fidelity Ins. Trust and Safe-Deposit Co. 199 Pa. 360, 49 Atl. 85; Restatement of the Law of Trusts, Vol. 2, sec. 333e). Although the statements of the settlor are not, in and of themselves, sufficient ground for revocation, they may suffice when corroborated by other direct or circumstantial evidence. Restatement of the Law of Trusts, vol. 2, sec. 332c. The settlor in this case testified that during the several visits which were made to the attorney’s office, she was never told that the agreement could not be changed. Her understanding of the instrument was, rather, expressed as follows: “I thought it was like a will, you know. I just could not figure how that could be, that I could not change it. I thought it would be like a will.” At other times during her testimony she referred to the fact that she was 79 years of age, had been in ill health for some time prior to the execution of the present trust, and that she was relying upon her attorney to see that the agreement was as she desired. The drafting attorney testified that after talking with the settlor concerning the management of her property, he suggested either a bank agency account or trust arrangement and that the latter was agreed upon. He further testified that to the best of his recollection he explained various provisions of the agreement to the settlor, including the one pertaining to irrevocability, but did not read the agreement to her nor did he remember her reading it. When asked if he had any doubts that the settlor understood the instrument he replied: “No, I can’t say that I did. Quite obviously I never would have had her sign it if I felt that she didn’t understand it. That doesn’t mean that she did understand.” At one point he said, “I told her, I tried to tell her — remember, she’s an elderly lady in all of this — but I tried to advise her what each of these meant in order to get her to be answering as to whether or not it measured up ,as to what she wanted.” He also said, “When I recited the substance and tried to explain the provisions of the trust agreement I thought she understood it. I cannot be positive but I made my best efforts, let’s put it that way. It is quite possible that I did not get through to her on all these points. It is possible that she did not understand any of the provisions of the trust agreement.” Thus, in the present case, the evidence of mistake is not confined solely to the settlor’s testimony but is supported by other proof. The fact that the drafting attorney, upon being advised of her wishes, had advised either a bank agency account or a trust arrangement would indicate that the settlor’s primary purpose in creating the trust was not to dispose of her property but rather to reduce the burden of its management. If so, it would be quite reasonable to assume that she intended to retain the power to revoke the trust. As is said in the Restatement of the Law of Trusts, vol. 2, sec. 332I1: “The reasons for which the trust was created may indicate that the settlor intended to reserve a power of revocation, although no such power was reserved in the trust instrument. Thus, if it is shown that the reason of the settlor for creating the trust was to meet a temporary emergency, this is evidence that he did not intend to make the trust irrevocable.” This is further supported by the fact that the settlor had managed the property from 1941 to 1953 and had relinquished these duties only because of ill health. In addition, the attorney admitted that he had never read the instrument to the settlor and was not sure whether she even understood his explanation of its provisions. Therefore, it can hardly be said that the settlor’s testimony was entirely uncorroborated. For these reasons, I am of the opinion that the evidence was sufficient to warrant revocation in this case and would affirm the lower court which was in far better position to weigh the demeanor, sincerity and capabilities of the witnesses.